GRAVES, Judge.
Appellant was charged with a violation of the local option liquor laws of Taylor County. The information and complaint-also contained an allegation of repeated prior offenses, and upon a conviction he was fined the sum of $540.00.
The statement of facts shows a confession in open court of appellant to the charged offense, as well as the prior offenses. It is also shown therein that Taylor County was a dry area. There are no bills of exceptions in the record.
All proceedings appearing to be regular, and nothing being presented for review, the judgment is affirmed.